DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
With regards to the applicant’s rebuttal of the examiner’s argument, the examiner’s position remains the same as what was stated in the final rejection mailed on 09/22/2020.
The examiner has copied and pasted his response from the previous action 
	The examiner has provided a teaching reference, Segal that teaches that HD foam is polyurethane foam. Oh discloses memory foam that is made out of polyurethane foam. The examiner notes from the applicant’s arguments on pages 7-8 that polyurethane foam is used to make memory foam and base layers of foam mattresses. On page 8 of the arguments presented to the examiner, the applicant notes that “HD foam is made of a blend of polyurethane and has a tendency to off-gas”
	The claim currently recites that “wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer…” 
The facts of the case are as follows:
Oh discloses a middle layer made out of chopped up chunks of memory and polyurethane foam. (Oh: col. 5 lines 58-60)
Oh discloses a very rigid layer of HD foam (Oh: col. 5 line 57)
Segal discloses that HD foam is made out of polyurethane foam. (Segal: claim 1)
Given the teachings of Segal which teaches HD foam is made out of polyurethane and that Oh is silent on what the HD foam is made out of, one of ordinary skill in the art could have combined the references to arrive at the claimed invention. Additionally, polyurethane is well known in the making of memory foam, see at least col. 3 lines 55-62 of Oh.
Therefore if memory foam is made out of polyurethane foam and HD foam is made out of polyurethane foam, then the examiner has met the requirement that the HD foam has a soft and supporting layer since polyurethane foam is HD foam. If polyurethane foam is also memory foam, then memory foam is also a “softer” form of HD foam. Thus meeting the limitation “wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer…” which the examiner believes is an inherit feature of Oh. 
With regards to the applicant’s rebuttal of “if memory foam is made out of polyurethane foam…” The examiner’s position with this regard remains the same see the response above. Recall also that the “soft layer” comprises of a composite of memory foam not just a BLOCK of memory foam (emphasis added) “Oh discloses a middle layer made out of chopped up chunks of memory and polyurethane foam.” Therefore it is only natural to assume that this softer layer is a softer form of (25) which is the supporting layer.
In response to applicant's argument that the applicant identifying a problem that others did not, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regards to “there would be no motivation to combine Oh with Segal because neither Oh nor Segal alone or in combination disclose the above limitation of amended claim 1”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner’s arguments on page 3 of the office action mailed 09/22/2020 apply here. Additionally Oh discloses soft middle and hard layers in his mattress therefore there is enough reason for that alone to use the teachings of Segal to arrive at the claimed invention. Segal was mainly used to show that memory foam is a form of polyurethane foam and vice versa.
In response to applicant’s argument that “Oh will no longer perform its intended function if Oh is modified by Segal” see the response above, the examiner reiterates that the rejection is 
In response to applicant’s argument that “Oh’s basic principle of operation will change if modified by Segal” see above responses.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that “none of the prior art documents disclose the limitation of claim 27”
The examiner outlines that Oh specifically says in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.” The examiner respectfully disagrees with the applicant, under KSR it would be obvious to omit at least one of these layers from having the tea additive in order to accommodate to a user’s preference in smells. 
In response to the applicant’s argument that “none of the prior art documents disclose limitation of claim 36” the examiner still does not understand what unit of measure the applicant is referring to under the letter “D” as explained in the 112 rejection below, the letter D is not a standardized unit of measure, D could mean anything i.e. kg/m^3, kg/mm^3, lb/ft^3, etc. The applicant does not have a clear measurement system that would enable one of ordinary skill in the art to determine the meets and bounds of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10-11 eliminates the “or” statement and replaces it with a “and” statement when the applicant’s specification clearly says one or the other (See page 2 and pages 11-12 of applicant’s specification).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	
	Regarding claims 33-35, claims 33-35 are unclear to the examiner since claim 1 requires a tea additive or a flower additive. Claims 33-35 as currently presented require both additives which results in an antecedent base for either the tea additive or the flower additive depending on which one is picked.
Regarding claim 36, the applicant cites the limitation “the soft layer and the supporting layer have a density ranging from 20D to 30D” it is not clear to the examiner what the applicant means by “20D” since D is not a known unit of measure for density and is not defined in the specification in such a way that one of ordinary skill in the art could reasonably determine what would constitute infringement.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 25, 27-35 is/are rejected under 35 U.S.C. 103 over U.S. Patent No. 9775444 issued to Oh in view of U.S. Publication No. 20170156508 issued to Segal.


Regarding claim 1,
Oh discloses a regimen mattress comprising: a memory foam, (Oh: FIG. 4 (22, 23), wherein 22 may be interpreted as a mattress and 23 may be interpreted as memory foam) a high density (HD) foam below the memory foam, (Oh: FIG. 4 (24, 25, 23) see col. 5 lines 55-61, the examiner notes a mistake in the patent "bottom layer 26" should read as "bottom layer 25") and a cover covering the memory foam and the HD foam together to form the entire mattress; wherein a functional additive comprising at least one of a tea additive or a flower additive is contained in the HD foam. (Oh: col 5 lines 61-62, wherein the green tea additive may be interpreted as a functional additive.)
Oh does not appear to disclose wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer. 
However, Segal discloses in claim 1 that HD foam is made out of polyurethane. Since Oh has memory foam made out of polyurethane, (see Oh: col 5 lines 58-60) and HD foam is also polyurethane foam then in view of this new finding:
Oh inherently discloses wherein the HD foam comprises a soft layer and a supporting layer disposed below the soft layer. (Oh: FIG. 4 (24, 25) wherein the examiner interprets (25) to be the HD foam and (24) the memory foam, to be the soft layer.)
In view of Segal, it would have been obvious to modify the mattress of Oh to have different layers of HD foam with a supporting layer below a soft layer. One would have been motivated to make this modification in order to prevent a user from bottoming out on a harder bottom layer. (Oh: col 5 lines 55-61)

Regarding claim 4,
	The Oh/Segal combination discloses the regimen mattress of claim 1, and further discloses wherein a density of the supporting layer is greater than a density of the soft layer. (Oh: col. 5 lines 55-61, the middle layer foam is soft and thus has less density than the denser layer (25))

claim 25,
The Oh/Segal combination discloses the regiment mattress of claim 1, wherein the functional additive comprises the flower additive. (Oh: col. 3 lines 39-42 wherein camellia sinesis may be interpreted as a flower additive (the plant has flowers))

Regarding claim 27,
	The Oh/Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the functional additive is located in the soft layer but not in the supporting layer.
	However, Oh discloses in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.”
It would have been obvious for one having ordinary skill in the art to omit the functional additive from the supporting layer of the HD foam but keep it in the soft layer in view of the teachings of OH in col. 5 lines 61-62 since there are only a finite number of ways/combinations, namely, the top foam layer 23 could have the green tea powder but not 24 and 25 or 23 and 25 may have the green powder but not 24, etc. to achieve the predictable result of not having a strong aromatic smell since some people are more sensitive to smell than others. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which ways/combination would be more beneficial in order to arrive at a mattress system that eliminates the smell of chemicals from memory foam but doesn’t overload a user with strong aromatic smells since one is just omitting one or two layers from having green tea resulting in a decrease in aroma.
In re Karlson, 136 USPQ 184.  

Regarding claim 28,
The Oh/Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the tea additive is located in the soft layer but not in the supporting layer.
	However, Oh discloses in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.”
It would have been obvious for one having ordinary skill in the art to omit the tea additive from the supporting layer of the HD foam but keep it in the soft layer in view of the teachings of OH in col. 5 lines 61-62 since there are only a finite number of ways/combinations, namely, the top foam layer 23 could have the green tea powder but not 24 and 25 or 23 and 25 may have the green powder but not 24, etc. to achieve the predictable result of not having a strong aromatic smell since some people are more sensitive to smell than others. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which ways/combination would be more beneficial in order to arrive at a mattress system that eliminates the smell of chemicals from memory foam/polyurethane foam but at the same time provides a user with strong aromatic smells in accordance to his/her preference since one is just omitting one or two layers from having green tea resulting in a decrease in aroma.
In re Karlson, 136 USPQ 184.  

Regarding claim 29,
	The Oh/Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the flower additive is located in the soft layer but not in the supporting layer.
	However, Oh discloses in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.”
It would have been obvious for one having ordinary skill in the art to omit the flower additive from the supporting layer of the HD foam but keep it in the soft layer in view of the teachings of OH in col. 5 lines 61-62 since there are only a finite number of ways/combinations, namely, the top foam layer 23 could have the green tea powder but not 24 and 25 or 23 and 25 may have the green powder but not 24, etc. to achieve the predictable result of not having a strong aromatic smell since some people are more sensitive to smell than others. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which ways/combination would be more beneficial in order to arrive at a mattress system that eliminates the smell of chemicals from memory foam/polyurethane foam but at the same time provides a user with strong aromatic smells in accordance to his/her preference since one is just omitting one or two layers from having green tea resulting in a decrease in aroma.
In re Karlson, 136 USPQ 184.  

Regarding claim 30,
	The Oh/Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the tea additive is located in the supporting layer but not in the soft layer.
However, Oh discloses in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.”
It would have been obvious for one having ordinary skill in the art to omit the tea additive from the soft layer of the HD foam but keep it in the supporting layer in view of the teachings of OH in col. 5 lines 61-62 since there are only a finite number of ways/combinations, namely, the top foam layer 23 could have the green tea powder but not 24 and 25 or 23 and 25 may have the green powder but not 24, etc. to achieve the predictable result of not having a strong aromatic smell since some people are more sensitive to smell than others. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which ways/combination would be more beneficial in order to arrive at a mattress system that eliminates the smell of chemicals from memory foam but doesn’t overload a user with strong aromatic smells since one is just omitting one or two layers from having green tea resulting in a decrease in aroma.
In re Karlson, 136 USPQ 184.  

Regarding claim 31,
	The Oh/Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the flower additive is located in the supporting layer but not in the soft layer.
However, Oh discloses in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.”
It would have been obvious for one having ordinary skill in the art to omit the flower additive from the soft layer of the HD foam but keep it in the supporting layer in view of the teachings of OH in col. 5 lines 61-62 since there are only a finite number of ways/combinations, namely, the top foam layer 23 could have the green tea powder but not 24 and 25 or 23 and 25 may have the green powder but not 24, etc. to achieve the predictable result of not having a strong aromatic smell since some people are more sensitive to smell than others. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which ways/combination would be more beneficial in order to arrive at a mattress system that eliminates the smell of chemicals from memory foam but doesn’t overload a user with strong aromatic smells since one is just omitting one or two layers from having green tea resulting in a decrease in aroma.
In re Karlson, 136 USPQ 184.  

Regarding claim 32,
	The Oh/Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the functional additive is located in the supporting layer but not in the soft layer.
However, Oh discloses in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.”
It would have been obvious for one having ordinary skill in the art to omit the functional additive from the soft layer of the HD foam but keep it in the supporting layer in view of the teachings of OH in col. 5 lines 61-62 since there are only a finite number of ways/combinations, namely, the top foam layer 23 could have the green tea powder but not 24 and 25 or 23 and 25 may have the green powder but not 24, etc. to achieve the predictable result of not having a strong aromatic smell since some people are more sensitive to smell than others. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which ways/combination would be more beneficial in order to arrive at a mattress system that eliminates the smell of chemicals from memory foam but doesn’t overload a user with strong aromatic smells since one is just omitting one or two layers from having green tea resulting in a decrease in aroma.
In re Karlson, 136 USPQ 184.  

Regarding claim 33,
	The Oh/Segal combination discloses the regimen mattress of claim 1, wherein the tea additive is located in the soft layer and the flower additive is located in the supporting layer. (Oh: col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.” wherein camellia sinesis may be interpreted as a flower additive (the plant has flowers) and a tea additive)

Regarding claim 34,
	The Oh/Segal combination discloses the regimen mattress of claim 1, wherein the flower additive is located in the soft layer and the tea additive is located in the supporting layer. (Oh: col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.” wherein camellia sinesis may be interpreted as a flower additive (the plant has flowers) and a tea additive)

Regarding claim 35,
	The Oh/Segal combination discloses the regimen mattress of claim 1, wherein the tea additive is located in the soft layer and the tea additive and the flower additive are located in the supporting layer. (Oh: col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.” wherein camellia sinesis may be interpreted as a flower additive (the plant has flowers) and a tea additive, in this instant case, the applicant has not made a distinguishable difference between the tea additive or flower additive since claim 1 does not specifically outline the choices between the two, thus Oh reads on this limitation if camellia sinesis is both tea and a flower additive.)


Claims 26 is/are rejected under 35 U.S.C. 103 over U.S. Patent No. 9775444 issued to Oh in view of U.S. Publication No. 20170156508 issued to Segal further in view of China Patent No. 2805531 issued to QU.

Regarding claim 26,
	The Oh/Segal combination discloses the regiment mattress of claim 25.
Oh does not appear to disclose wherein the flower additive comprises at least one of lilac or orchid.
	However, QU discloses wherein the flower additive comprises at least one of lilac or orchid. (QU: Abstract wherein one of the flower additive mentions is orchid)
	It would have been obvious for one having ordinary skill in the art to modify the device of Oh to have a flower additive comprising of orchid as taught by QU since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods i.e. infusing the orchid into the foam mattress of Oh with no change in their respective functions, and the combination would have yielded nothing more than 

Claims 9 and 11-12  is/are rejected under 35 U.S.C. 103 over U.S. Patent No. 9775444 issued to Oh in view of U.S. Publication No. 20170156508 issued to Segal further in view of U.S. Publication No. 20090144900 issued to Marrache.

Regarding claim 9,
The Oh/ Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the cover comprises an inner cover and an outer cover. 
However, Marrache discloses wherein the cover comprises an inner cover and an outer cover. (Marrache: FIG. 1 (20, 40), see also [0020])
It would have been obvious to modify the cover of Oh to have an inner cover and outer cover as taught by Marrache. One would have been motivated to make this modification in order to have a fabric cover that is removably securable to a waterproof cover without being secured to the mattress. (Marrache: [0009])

Regarding claim 11,
The Oh/Segal/Marrache combination discloses the regiment mattress of claim 9, and further discloses wherein the outer cover is made of the material selected from the group of waterproof breathable material, heat conduction material or friction heating material. 

Regarding claim 12,
The Oh/Segal/Marrache combination discloses the regimen mattress of claim 9, and further discloses wherein the inner cover and the outer cover are detachable. (Marrache: FIG. 1 (20, 40), see also [0020])
It would have been obvious to modify the cover of Oh to have an inner cover and outer cover that are detachable as taught by Marrache. One would have been motivated to make this modification in order to have a fabric cover that is removably securable to a waterproof cover without being secured to the mattress. (Marrache: [0009])


Claim 10  is/are rejected under 35 U.S.C. 103 over U.S. Patent No. 9775444 issued to Oh in view of U.S. Publication No. 20170156508 issued to Segal further in view of U.S. Publication No. 20090144900 issued to Marrache further in view of U.S. Publication No. 20070251017 issued to Speer.

Regarding claim 10,
 the regiment mattress of claim 9 and further discloses wherein the inner cover is made of the material selected from the group consisting of a fire retardant material and an absorbing material. (Marrache: [0018] more specifically the sentence “While it will be appreciated by those skilled in the art that the material from which the upper end lower layers 24 and 26 (that comprise the waterproof cover 20) are made may vary, in one embodiment lower layer 26 is a terry cloth… wherein the examiner may interpret terry cloth to be absorbing material.)
While Marrache does not disclose both a fire retardant material and an absorbing material, Speer discloses a inner cover made of the material selected from the group consisting of a fire retardant material and an absorbing material. (Speer: [0019] “Instead of having a coating treated with a flame retardant, base fabric 202 itself is treated with a flame retardant 204. Flame retardant 204 may be sprayed on, brushed on, rolled on, or by soaking base fabric 202.” This statement implies that the fabric of Speer may inherently have absorbing capabilities since it is capable of absorbing the fire retardant material) 
It would have been obvious for one having ordinary skill in the art to modify the Oh/Segal/Marrache combination to have an inner cover made of fire retardant AND absorbing material in view of Speer since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods soaking any of the absorbing cloths of Marrache with fire retardant material in Speer with no change in their respective functions, and the combination would have yielded nothing more than an inner cover that is capable of absorbing perspiration and at the same time providing protection from fires in which one of ordinary skill in the art would have recognized as a predictable result.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (9775444) and Segal in view of U.S. Publication No. 20150296994 issued to Mikkelsen.

Examiner note: the tea additive is currently being considered for patentability not the flower additive.

Regarding claim 21, 
The Oh/Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the at least one of the tea additive or the flower additive contained in the HD foam is not evenly distributed.
	However, Mikkelsen discloses the uneven distribution of PCM (Phase change material) which is applied to the cover and/or foam layer (Mikkelsen: [0044])
Thus, it would have been recognized by one having ordinary skill in the art that by applying the known technique of distributing PCMS unevenly in a foam layer taught by Mikkelsen to the device of Oh which would have yielded the predictable results of an improved system, namely, it would allow the fragrance of the tea or flower additive to be stronger in places where the user will be laying (i.e. at the end of the bed) in order to block out the chemical odors that originate from the memory/HD foam which would meet the limitation in question.
Additionally rearranging the fragrances to be concentrated on certain areas of the foam mattress DOES NOT patentably distinguish itself from the prior art since one of ordinary skill in the art would have recognized a need for fragrances to be placed in a more concentrated manner near a sleepers nose.

Claims 38-39 is/are rejected under 35 U.S.C. 103 over Oh and Segal further in view of Tiwari (NPL).

Regarding claim 38,
	The Oh/Segal combination discloses the regimen mattress of claim 1.
Oh does not appear to disclose wherein the HD foam is made from 2, 4-tolylene diisocyanate (TDI) and poly propylene glycol (PPG).
Oh does not appear to disclose the HD foam is made from 2,4-tolylene diisocyanate (TDI) and poly propylene glycol (PPG); the memory foam is made from diphenyl-methane-diisocyanate (MDI) and poly propylene glycol (PPG).
However, Tiwari discloses on pg. 1 that polyurethane foam is composed of TDI, MDI, and PPG.
It would have been obvious for one having ordinary skill in the art to use TDI, MDI, and PPG to make different types of polyurethane foam in view of Tiwari which are known materials and since there are only a finite number of ways/combinations, namely, adding TDI to MDI or MDI to PPG etc. to achieve a polyurethane foam that has more rigidity than the other. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which way/combination would be more beneficial in order to have different types of polyurethane foams that would vary in rigidity see page 1 the sentence “Polyurethane rigid foam and flexible foam are the two kinds of products…”

Regarding claim 39,
the regimen mattress of claim 1.
Oh does not appear to disclose the memory foam is made from diphenyl-methane-diisocyanate (MDI) and poly propylene glycol (PPG).
However, Tiwari discloses on pg. 1 that polyurethane foam is composed of TDI, MDI, and PPG.
It would have been obvious for one having ordinary skill in the art to use TDI, MDI, and PPG to make different types of polyurethane foam in view of Tiwari which are known materials and since there are only a finite number of ways/combinations, namely, adding TDI to MDI or MDI to PPG etc. to achieve a polyurethane foam that has more rigidity than the other. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which way/combination would be more beneficial in order to have different types of polyurethane foams that would vary in rigidity see page 1 the sentence “Polyurethane rigid foam and flexible foam are the two kinds of products…”

Claim 40 is/are rejected under 35 U.S.C. 103 over Oh and Segal further in view of U.S. Publication No. 20150071978 issued to Chang.

Regarding claim 40,
	The Oh/Segal combination discloses the regiment mattress of claim 1.
Oh does not appear to disclose wherein the tea additive comprises at least one of black tea and white tea, and wherein the flower additive comprises at least one of rose, jasmine, gardenia, lilac, orchid and aloe.

One of ordinary skill in the art could have substituted the black or white tea of Chang for the green tea of OH in which the result of such a substitution would have been predictable in that the device would have theaflavins which offer health benefits for a user’s heart. Thus it would have been obvious to one of ordinary skill in the art to substitute the green tea of OH with the black or white tea for in order to improve the health of a user with heart problems.
In addition, Oh discloses in col. 3 lines 39-42 “a method of manufacturing a foam that has the therapeutic functions of the tea plant Camellia sinesis…” supports the examiners conclusion that substituting black or white tea for green tea would be obvious for one having ordinary skill in the art since all three teas: green, black, and white come from the same plant and since Oh discloses a method of manufacturing a foam that has the therapeutic functions of the tea plant as described above one of ordinary skill in the art would be obligated to “try” each of the different tea plants out in order to arrive at a predictable result namely an aromatic fragrance that provides health benefits to a user and allows them to relax and go to sleep. 





Regarding claim 36,
Oh discloses a regimen mattress comprising: a memory foam, (Oh: FIG. 4 (22, 23), wherein 22 may be interpreted as a mattress and 23 may be interpreted as memory foam) a high density (HD) foam below the memory foam, (Oh: FIG. 4 (24, 25, 23) see col. 5 lines 55-61, the examiner notes a mistake in the patent "bottom layer 26" should read as "bottom layer 25") and a cover covering the memory foam and the HD foam together to form the entire mattress; (Oh: col 5 lines 46-47, see also FIG. 4 (26), wherein the quilted padding may be interpreted as a cover for the entire mattress) wherein a functional additive comprising at least one of a tea additive or a flower additive is contained in the HD foam. (Oh: col 5 lines 61-62, wherein the green tea additive may be interpreted as a functional additive.)

Oh does not appear to disclose the HD foam is made from 2,4-tolylene diisocyanate (TDI) and poly propylene glycol (PPG); the memory foam is made from diphenyl-methane-diisocyanate (MDI) and poly propylene glycol (PPG).
However, Tiwari discloses on pg. 1 that polyurethane foam is composed of TDI, MDI, and PPG.
It would have been obvious for one having ordinary skill in the art to use TDI, MDI, and PPG to make different types of polyurethane foam in view of Tiwari which are known materials and since there are only a finite number of ways/combinations, namely, adding TDI to MDI or  to achieve a polyurethane foam that has more rigidity than the other. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which way/combination would be more beneficial in order to have different types of polyurethane foams that would vary in rigidity see page 1 the sentence “Polyurethane rigid foam and flexible foam are the two kinds of products…”
Oh does not appear to disclose wherein the tea additive comprises at least one of black tea and white tea, and wherein the flower additive comprises at least one of rose, jasmine, gardenia, lilac, orchid and aloe.
However, Chang discloses wherein the tea additive comprises at least one of black tea and white tea. (Chang: [0017] “Clothing and covering having feature selected from the group consisting of … foam … “ in combination with Chang: [0053-0054] “For the clothing and covering system, the flavoring ingredient can provide smell of flavor, fresh scent, aroma, and fragrance.” and “The flavoring ingredient is selected from the group consisting of  … black tea, white tea, … “)
One of ordinary skill in the art could have substituted the black or white tea of Chang for the green tea of OH in which the result of such a substitution would have been predictable in that the device would have theaflavins which offer health benefits for a user’s heart. Thus it would have been obvious to one of ordinary skill in the art to substitute the green tea of OH with the black or white tea for in order to improve the health of a user with heart problems.
In addition, Oh discloses in col. 3 lines 39-42 “a method of manufacturing a foam that has the therapeutic functions of the tea plant Camellia sinesis…” supports the examiners conclusion that substituting black or white tea for green tea would be obvious for one having ordinary skill in the art since all three teas: green, black, and white come from the same plant and 
Oh does not appear to disclose wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer. 
However, Segal discloses in claim 1 that HD foam is made out of polyurethane. Since Oh has memory foam made out of polyurethane, (see Oh: col 5 lines 58-60) then in view of this new finding:
Oh does not appear to disclose wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer wherein the soft layer and the supporting layer have a density ranging from 20D to 30D…
However, Segal discloses in claim 1 that HD foam is made out of polyurethane. Since Oh has memory foam made out of polyurethane, (see Oh: col 5 lines 58-60) and HD foam is also polyurethane foam then in view of this new finding:
Oh inherently discloses wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer wherein the soft layer and the supporting layer have a density ranging from 20D to 30D… (Oh: FIG. 4 (24, 25) wherein the examiner interprets (25) to be the HD foam and (24) the memory foam, to be the soft layer.)
In view of Segal, it would have been obvious to modify the mattress of Oh to have different layers of HD foam with a supporting layer below a soft layer. One would have been motivated to make this modification in order to prevent a user from bottoming out on a harder bottom layer. (Oh: col 5 lines 55-61)
wherein the functional additive is located in the soft layer but not in the supporting layer.
However, Oh discloses in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.”
It would have been obvious for one having ordinary skill in the art to omit the functional additive from the supporting layer of the HD foam but keep it in the soft layer in view of the teachings of OH in col. 5 lines 61-62 since there are only a finite number of ways/combinations, namely, the top foam layer 23 could have the green tea powder but not 24 and 25 or 23 and 25 may have the green powder but not 24, etc. to achieve the predictable result of not having a strong aromatic smell since some people are more sensitive to smell than others. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which ways/combination would be more beneficial in order to arrive at a mattress system that eliminates the smell of chemicals from memory foam but doesn’t overload a user with strong aromatic smells since one is just omitting one or two layers from having green tea resulting in a decrease in aroma.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a functional additive located in the soft layer but not in the supporting layer, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  

Regarding claim 37,
a regimen mattress comprising: a memory foam, (Oh: FIG. 4 (22, 23), wherein 22 may be interpreted as a mattress and 23 may be interpreted as memory foam) a high density (HD) foam below the memory foam, (Oh: FIG. 4 (24, 25, 23) see col. 5 lines 55-61, the examiner notes a mistake in the patent "bottom layer 26" should read as "bottom layer 25") and a cover covering the memory foam and the HD foam together to form the entire mattress; (Oh: col 5 lines 46-47, see also FIG. 4 (26), wherein the quilted padding may be interpreted as a cover for the entire mattress) wherein a functional additive comprising at least one of a tea additive or a flower additive is contained in the HD foam. (Oh: col 5 lines 61-62, wherein the green tea additive may be interpreted as a functional additive.)

Oh does not appear to disclose the HD foam is made from 2,4-tolylene diisocyanate (TDI) and poly propylene glycol (PPG); the memory foam is made from diphenyl-methane-diisocyanate (MDI) and poly propylene glycol (PPG).
However, Tiwari discloses on pg. 1 that polyurethane foam is composed of TDI, MDI, and PPG.
It would have been obvious for one having ordinary skill in the art to use TDI, MDI, and PPG to make different types of polyurethane foam in view of Tiwari which are known materials and since there are only a finite number of ways/combinations, namely, adding TDI to MDI or MDI to PPG etc. to achieve a polyurethane foam that has more rigidity than the other. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which way/combination would be more beneficial in order to have different types of polyurethane foams that would vary in rigidity see page 1 the sentence “Polyurethane rigid foam and flexible foam are the two kinds of products…”
wherein the tea additive comprises at least one of black tea and white tea, and wherein the flower additive comprises at least one of rose, jasmine, gardenia, lilac, orchid and aloe.
However, Chang discloses wherein the tea additive comprises at least one of black tea and white tea. (Chang: [0017] “Clothing and covering having feature selected from the group consisting of … foam … “ in combination with Chang: [0053-0054] “For the clothing and covering system, the flavoring ingredient can provide smell of flavor, fresh scent, aroma, and fragrance.” and “The flavoring ingredient is selected from the group consisting of  … black tea, white tea, … “)
One of ordinary skill in the art could have substituted the black or white tea of Chang for the green tea of OH in which the result of such a substitution would have been predictable in that the device would have theaflavins which offer health benefits for a user’s heart. Thus it would have been obvious to one of ordinary skill in the art to substitute the green tea of OH with the black or white tea for in order to improve the health of a user with heart problems.
In addition, Oh discloses in col. 3 lines 39-42 “a method of manufacturing a foam that has the therapeutic functions of the tea plant Camellia sinesis…” supports the examiners conclusion that substituting black or white tea for green tea would be obvious for one having ordinary skill in the art since all three teas: green, black, and white come from the same plant and since Oh discloses a method of manufacturing a foam that has the therapeutic functions of the tea plant as described above one of ordinary skill in the art would be obligated to “try” each of the different tea plants out in order to arrive at a predictable result namely an aromatic fragrance that provides health benefits to a user and allows them to relax and go to sleep. 
 wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer. 
However, Segal discloses in claim 1 that HD foam is made out of polyurethane. Since Oh has memory foam made out of polyurethane, (see Oh: col 5 lines 58-60) then in view of this new finding:
Oh does not appear to disclose wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer wherein the soft layer and the supporting layer have a density ranging from 20D to 30D…
However, Segal discloses in claim 1 that HD foam is made out of polyurethane. Since Oh has memory foam made out of polyurethane, (see Oh: col 5 lines 58-60) and HD foam is also polyurethane foam then in view of this new finding:
Oh inherently discloses wherein the HD foam further comprises a soft layer and a supporting layer disposed below the soft layer (Oh: FIG. 4 (24, 25) wherein the examiner interprets (25) to be the HD foam and (24) the memory foam, to be the soft layer.)
In view of Segal, it would have been obvious to modify the mattress of Oh to have different layers of HD foam with a supporting layer below a soft layer. One would have been motivated to make this modification in order to prevent a user from bottoming out on a harder bottom layer. (Oh: col 5 lines 55-61)
Oh does not explicitly disclose wherein the functional additive is located in the soft layer but not in the supporting layer.
However, Oh discloses in col. 5 lines 61-62 “Optionally, all three layers 23-25 of foam include green tea powder.”
 to achieve the predictable result of not having a strong aromatic smell since some people are more sensitive to smell than others. One of ordinary skill in the art could have tried each finite predictable ways/combinations in order to ascertain which ways/combination would be more beneficial in order to arrive at a mattress system that eliminates the smell of chemicals from memory foam but doesn’t overload a user with strong aromatic smells since one is just omitting one or two layers from having green tea resulting in a decrease in aroma.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a functional additive located in the soft layer but not in the supporting layer, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/16/2021